747 N.W.2d 260 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Thomas Ervin HAWTHORNE, Defendant-Appellee.
Docket No. 133729. COA No. 265473.
Supreme Court of Michigan.
April 28, 2008.
By order of October 19, 2007, we remanded this case to the Oakland Circuit Court for an evidentiary hearing. On order of the Court, a transcript of the hearing and the court's findings of fact having been received, the application for leave to appeal the March 29, 2007 judgment of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for bond pending appeal is DENIED as moot.